Citation Nr: 1203857	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1986 to April 1987 and from March 1988 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the above-referenced claim.  


FINDING OF FACT

On July 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claim of service connection for a sleep disorder, to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

In a July 13, 2011 correspondence, received prior to promulgation of a decision in the appeal, the Veteran notified the Board of his desire to withdraw his appeal as to the issue of entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.     

As the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to this claim, and it is dismissed.


ORDER

The claim for entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness is dismissed without prejudice.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


